United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF DEFENSE, Columbus, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1565
Issued: November 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 14, 2008 nonmerit decision denying her request for
reconsideration of her claim. The most recent merit decision of record was the Office’s
December 18, 2006 decision and because more than one year has elapsed between this decision
and the filing of the appeal, the Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits.
FACTUAL HISTORY
On December 21, 1989 appellant slipped and fell on ice in the parking lot and landed on
her knees. On March 21, 2001 her claim was accepted for knee abrasions.
On October 14, 2005 she requested that her claim be reopened and included a letter from
Dr. Anthony Cabot, a Board-certified orthopedic surgeon, who opined that appellant needed total

knee replacement. On November 9, 2005 the Office accepted appellant’s claim for temporary
aggravation of osteoarthritis of both knees.
The Office referred appellant for a second opinion examination with Dr. Joseph Hoffman,
an orthopedist, on December 29, 2005. Dr. Hoffman opined that appellant had no evidence of
the abrasions sustained in her December 1989 injury. He diagnosed bilateral osteoarthritis in her
knees but opined that this was due to her history of morbid obesity rather than a direct result of
the fall. In a January 24, 2006 addendum, Dr. Hoffman noted that appellant had not sustained
any aggravation of preexisting osteoarthritis in her knees due to her accepted injury.
On January 31, 2006 the Office issued a notice of proposed termination of medical and
compensation benefits for her accepted conditions of bilateral osteoarthritis of the lower leg and
bilateral abrasion of hip/leg.
In a May 10, 2006 decision, the Office terminated appellant’s medical and compensation
benefits.
Appellant requested an oral hearing which was held on October 10, 2006. In a
December 18, 2006 decision, the Office affirmed the May 10, 2006 decision finding that the
evidence established that appellant’s abrasions had resolved and that there was no medical
evidence of any aggravation of her preexisting osteoarthritis.
On December 18, 2007 appellant requested reconsideration, contending that she
presented medical evidence to the Office which was ignored and not previously considered.
In a January 14, 2008 nonmerit decision, the Office denied appellant’s request for
reconsideration, finding that as she did not submit new and relevant evidence or raise a
substantive legal question appellant was not entitled to a merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act, the Office’s regulations provide that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that the Office erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.1
Section 8128(b) provides that, when an application for reconsideration does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), the Office will deny
the application for reconsideration without reopening the case for review on the merits.2
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary

1

20 C.F.R. § 10.606(b)(2)(i-iii).

2

20 C.F.R. § 10.606(b)(2).

2

value and does not constitute a basis for reopening a case.3 Likewise, evidence that does not
address a particular issue involved does not constitute a basis for reopening a case.4
ANALYSIS
The Board finds that appellant has not met any of the criteria for reopening her case for
review of the merits. Merit review was denied by the Office on the grounds that she did not
submit any new or relevant medical evidence or raise a new legal argument. Appellant argued
that the Office failed to consider medical evidence previously submitted; however, she did not
identify any documents the Office ignored. The validity of appellant’s argument that the Office
ignored evidence fails for lack of specificity. Appellant did not submit any new evidence. She
merely contended that the Office did not consider evidence. This is not an argument that the
Office erroneously applied a specific point of law or a relevant legal argument, either of which
would require the Office to conduct further merit review. The Office properly denied appellant’s
request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.

3

Helen E. Paglinawan, 51 ECAB 407, 591 (2000).

4

Kevin M. Fatzer, 51 ECAB 407 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

